OFFICE   OF THE ATTORNEY    GENERAL    OF TEXAS
                        AUSTIN




Hon. George H. Sheppard
Comptrollerof Public Accounts
Austin, Texas
Dear Sir:
                Opinion No. o-1535
                Re: Collection of S
                     on nine and ten
          By your letter of Cfii;;;kgy;;&&lzthe
opinion of this Department up n tAe




     as other occu
                                           Revised Civil Stat-


                                  d for the calendar


                                   also quoted in your let-

                     idea anyone wishing to pursue
                     ions named in this Chapter
                      occupationtax may.be leviezPo&y
                   g the stie quarterly . .'. No p&son
                 owed license for keeping any nine or
     ten pin alley, or anything of the kind used for
     profit, for a period of less than twelve months."
          This Department has heretofore held that the county
tax on nine and ten pin alleys could not be paid quarterly,
Hon. George H. Sheppard,,Page2


but must be aid for a full year from the date the operation
connuences.lpSee opinions by: John J. McKa February 27,
1937; Cecil C. Rotsch, June 2, 1939, O-680.1'
          A reading of Article 7048 reveals that it deals
only with the collectionof county occupationtaxes.
provision that "no person shall be allowed license forTkep-
ing any nine.or ten pin alleys,or anything of the kind used
for_profit,for a period of less than twelve months" appears
in this Article, and there is nothing to suggest that it
was intended to apply to the State occupationtax on such
occupation.
          We ard of the opinion, therefore that the State
occupationtax on such nine,and ten pin alleys may be pro-
rated from the quarter the occupation~commencesas other
State occupation taxes are now collected.
                                      Yours very truly
                                 ATTORNEY GENZUL OF TEXAS

                                         (.signea)
                                 BY
                                              R. ti.Fairchild
                                                    A&zistant
Rw:pbp
APPROVED: October 30, 1939
Gerald C. Mann  (signea)
ATTORNEYGENERALOF TEXAS
                                        APPROVED
                                        OPINION
                                        COMdITTEE
                                        BY B.W.B.
                                        CHAIRMAN